

113 HR 3539 IH: Adoption Promotion Act of 2013
U.S. House of Representatives
2013-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3539IN THE HOUSE OF REPRESENTATIVESNovember 19, 2013Mr. Long introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title X of the Public Health Service Act with respect to adoption and other pregnancy options counseling.1.Short titleThis Act may be cited as the Adoption Promotion Act of 2013.2.Adoption and other pregnancy options counselingTitle X of the Public Health Service Act (42 U.S.C. 300a–1) is amended by adding at the end the following new section:1009.Adoption and other pregnancy options counseling(a)Inclusion of adoption counselingThe Secretary shall ensure that any pregnancy options counseling funded under this title includes adoption counseling.(b)Qualified counselorsThe Secretary shall ensure that any pregnancy options counseling funded under this title is provided by individuals who—(1)are licensed social workers or counselors in the States in which they practice; and(2)have knowledge and experience in adoption practice.(c)TrainingAny training provided to an individual under section 1003 shall include training on the adoption process.(d)Research(1)In generalResearch funded under section 1004 shall include—(A)the collection of data on the number of pregnancy tests administered to individuals served by programs under this title and the results of those tests; and(B)the evaluation of the quality, consistency, and outcomes of pregnancy options counseling funded under this title.(2)Rule of constructionNothing in this subsection shall be construed to authorize the collection of personally identifiable information..